Citation Nr: 9912643	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and from April 1974 to October 1984.

This appeal arose from a July 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a permanent 
and total disability evaluation for pension purposes.  In 
October 1994, the veteran testified at a personal hearing; in 
January 1995, the hearing officer issued a decision which 
confirmed and continued the denial of the requested benefit.  
In August 1996, this case was remanded for additional 
development, following which the benefit sought was denied by 
a January 1998 decision.  This case was again remanded for 
further development in May 1998; a decision in December 1998 
continued to deny the requested benefit.


FINDING OF FACT

The veteran is not unemployable due to permanent disability.


CONCLUSION OF LAW

The veteran lacks legal entitlement under the law to a 
permanent and total disability rating for pension purposes.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.16(a), 4.17 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the applicable criteria, all veterans who are 
basically eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  For the purpose of 
pension, the permanence of the percentage requirements of 
38 C.F.R. § 4.16 (1998) is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  
38 C.F.R. § 4.17 (1998).

Under 38 C.F.R. § 4.16(a) (1998), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

Where the evidence of record establishes than an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule is found to be unemployable by reason of 
his or her disability(ies), age, occupational background and 
other related factors, the following are authorized to 
approve on an extraschedular basis a permanent and total 
disability rating for pension purposes: the Adjudication 
Officer, or where regular schedular standards are met as of 
the date of the rating decision, the rating board.  38 C.F.R. 
§ 3.321(b)(2) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that the 
concept of "well grounded" is limited to the character of 
the evidence submitted by the claimant.  In those cases where 
the law and not the evidence is dispositive, the claim should 
be denied on the basis that there is an absence of legal 
merit or that the claimant lacks legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In the instant case, the veteran has claimed that he is 
entitled to a permanent and total disability rating for 
pension purposes because he is unemployable due to permanent 
disabilities.  The laws and regulations pertaining to this 
benefit all require that a veteran be unemployable due to 
permanent disabilities.  However, the VA examination 
conducted in August 1998 clearly showed that the veteran 
would not be prevented from obtaining gainful employment 
because of his various disabilities.  Moreover, and more 
significantly, the objective evidence of record indicates 
that the veteran is currently employed.  He works full-time 
as a handyman for a construction company, employment he has 
maintained since approximately 1994.  He also works part-time 
as a security guard, which he has done since about 1996.  
Since the veteran has not demonstrated that he is 
unemployable as a result of permanent disabilities, he has 
not established entitlement under the law to the benefit 
sought.  Under these circumstances, the claim for a permanent 
and total disability rating for pension purposes must be 
denied.


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

